DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/22. Applicants arguments are not persuasive.  As stated int eh restriction requirement, the inventions are independent or distinct and would require a different field of search, and thus a burden on the examiner.  The claims do not define a common category of invention since the hemostasis device can be used in a materially different process such as extraction of debris in tissue by the pinching. The restriction is made Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first hemostatic member” in claim 1.
“second hemostatic member” in claim 1.
“securing unit” in claim 5.
“holding member” in claim 7.
“holding unit” in claim 10.
“first holding portion” in claim 11.
“second holding portion” in claim 11.
“operation member” in claim 13.
“first hemostatic member” in claim 13.
“second hemostatic member” in claim 13.
“third hemostatic member” in claim 13.“support member” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 15 are objected to because of the following informalities: 
Claim 4 recites “a convex portion projecting radially in at least a portion in a circumferential direction” should recite “a convex portion projecting radially in a circumferential direction”.
Claim 15 recites “moving toward each other” should recite “move toward each other”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson (US2014/0309687).
Regarding claim 1, Atkinson discloses a hemostatic device configured to perform hemostasis on a puncture site of a subject (causes the skin to bunch up, therefore pinches tissue as shown in Fig. 8, Abstract, Paragraph [0060]), the hemostatic device comprising: 
a first hemostatic member (pressure bar 18, see Fig. 8); and 
a second hemostatic member (pressure bar 20, see Fig. 8) which is movable relatively close to or away from the first hemostatic member and configured to pinch a skin around the puncture site of the subject between the first hemostatic member and the second hemostatic member when the second hemostatic member moves toward the first hemostatic member (pressure bars are closed on a wound to exert pressure at a pivot, Paragraph [0062], [0064]).  
Regarding claim 5, Atkinson discloses the hemostatic device according to claim 1, further comprising: a securing unit (stabilizing pad 22, 24/needles 12/grip 10) configured to secure the first hemostatic member and the second hemostatic member to a hand of the subject (stabilizing pads 22, 24 are for stabilizing movement of the device and therefore would be capable of securing the device to a hand of a subject, Paragraph [0073]).  
Regarding claim 7, Atkinson discloses the hemostatic device according to claim 5, wherein the securing unit includes a holding member (needles 12, see Fig. 4A-4D) configured to pinch the hand of the subject (the needles pierce the skin and bring opposing edges of the wound up into the device, where the tissue being brought together is interpreted as pinching; Paragraph [0061], see Fig. 8).  

Regarding claim 8, Atkinson discloses the hemostatic device according to claim 5, wherein the securing unit includes a projection portion (grip 10, see Fig. 8) on a side opposite to a portion in which the first hemostatic member and the second hemostatic member are disposed (the grip 10 is on the opposite side of the device from the members 18, 20; see Fig. 2).  It is noted that the grip is considered to be part of the securing unit as the grips facilitate control of the device and thus security (paragraph [0064]).
Regarding claim 10, Atkinson discloses the hemostatic device according to claim 8, wherein the securing unit includes a holding unit (needles 12, see Fig. 4A-4D) configured to pinch the hand of the subject (the needles pierce the skin and bring opposing edges of the wound up into the device, where the tissue being brought together is interpreted as pinching; Paragraph [0061], see Fig. 8). It is noted that the needles are part of the securing unit from claim 5. 
Regarding claim 11, Atkinson discloses the hemostatic device according to claim 8, wherein the securing unit includes a first holding portion (one of the needles 12) and a second holding portion (the other needle 12, see Fig. 4C), the first holding portion and the second holding portion being pivotally connected to each other (pivotally connected at pivot 2, see Figs. 4A-4D, Paragraph [0056]).  
Regarding claim 12, Atkinson discloses the hemostatic device according to claim 1, further comprising: an embolization material (hemostatic agents applied to the wound site, Paragraph [0079]) configured to be disposed in the puncture site of the subject.  

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghion (US2008/0221504). 
Regarding claim 1, Aghion discloses a hemostatic device configured to perform hemostasis on a puncture site of a subject (device is for treating skin by pinching the skin between rollers and would be capable of performing hemostasis on a puncture site when the tissue is treated by the rollers pinching the tissue, Paragraphs [0030, 0032], [0033], [0040]), the hemostatic device comprising: 
a first hemostatic member (one of the rollers 16, Paragraph [0032], see Fig. 1); and 
a second hemostatic member (another one of the rollers 16, Paragraph [0032]) which is movable relatively close to or away from the first hemostatic member (rollers are disposed on springs that are configured to pinch tissue area by moving the rollers into the area of tissue, Paragraph [0032]) and configured to pinch a skin around the puncture site of the subject between the first hemostatic member and the second hemostatic member when the second hemostatic member moves toward the first hemostatic member (Paragraph [0032]).  
Regarding claim 2, Aghion discloses the hemostatic device according to claim 1, wherein each of the first hemostatic member and the second hemostatic member includes a rotatable roller (rollers 16 are rotatable, Paragraph [0034]).  
Regarding claim 4, Aghion discloses the hemostatic device according to claim 2, wherein the rotatable rollers of the first hemostatic member and the second hemostatic member each includes a convex portion projecting radially in at least a portion in a circumferential direction (outer surface of roller 16 is cylindrical and has a convex portion that extends toward tissue in a circumferential direction, see Fig. 1).  

Claims 1, 5-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (WO2017/165108).
Regarding claim 1, Morrison discloses a hemostatic device configured to perform hemostasis on a puncture site of a subject (Page 3, lines 6-10), the hemostatic device comprising: 
a first hemostatic member (band bubble 170); and 
a second hemostatic member (band bubble 64’) which is movable relatively close to or away from the first hemostatic member (band bubbles are slidable along the assembly, Page 20, lines 15-20; where the band bubbles may be moved into close proximity to pinch skin around the puncture site between the members) and configured to pinch a skin around the puncture site of the subject between the first hemostatic member and the second hemostatic member when the second hemostatic member moves toward the first hemostatic member (the band bubbles 64’ and 170 are movable along the band, where the bubbles are capable of being positioned over a puncture site and inflated at an arcuate surface on the body or at different positions on the band to pinch tissue, Page 20, lines 14-25).  
Regarding claim 5, Morrison discloses the hemostatic device according to claim 1, further comprising: 
a securing unit (band 12’, see Fig. 28) configured to secure the first hemostatic member and the second hemostatic member to a hand of the subject (band is slid over patients wrist and is capable of being secured to the hand, Page 22, line 4-6).  
Regarding claim 6, Morrison discloses the hemostatic device according to claim 5, wherein the securing unit includes a band-shaped member (band 12’) configured to be attachable to the hand of the subject (band is slid over patients wrist and is capable of being secured to the hand, Page 22, line 4-6).  
Regarding claim 7, Morrison discloses the hemostatic device according to claim 5, wherein the securing unit includes a holding member (band pad 114’, see Fig. 28, Page 20, lines 9-13) configured to pinch the hand of the subject (the band pad 114’ is intended to apply pressure against the patient arm and is therefore capable of pinching the hand of the patient, Page 20, lines 9-13).  
Regarding claim 8, Morrison discloses the hemostatic device according to claim 5, wherein the securing unit includes a projection portion (band pad 114’, see Fig. 28, Page 20, lines 9-13) on a side opposite to a portion in which the first hemostatic member and the second hemostatic member are disposed (see Fig. 28).  
Regarding claim 10, Morrison discloses the hemostatic device according to claim 8, wherein the securing unit includes a holding unit (buckle 24’, see Fig. 28) configured to pinch the hand of the subject (buckle is tightened to apply pressure and is capable of pinching a hand by tightening, Page 20, lines 1-9).  Alternatively, Morrison discloses the hemostatic device according to claim 8, wherein the securing unit includes a holding member (band pad 114’, see Fig. 28, Page 20, lines 9-13) configured to pinch the hand of the subject (the band pad 114’ is intended to apply pressure against the patient arm and is therefore capable of pinching the hand of the patient, Page 20, lines 9-13).  
Regarding claim 11, Morrison discloses the hemostatic device according to claim 8, wherein the securing unit includes a first holding portion (buckle 24’, see Fig. 28) and a second holding portion (hook and loop fasteners 28’), the first holding portion and the second holding portion being pivotally connected to each other (pivotally connected by the loop of the band passing through the opening of the buckle 24’, see Fig. 28).  
Regarding claim 12, Morrison discloses the hemostatic device according to claim 1, further comprising: an embolization material configured to be disposed in the puncture site of the subject (hemostatic gel 123 may be provided in receptacle 122, Page 18, lines 9-13).  

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US2018/0042615).
Regarding claim 13, Kimura discloses a hemostatic device configured to perform hemostasis on a puncture site of a subject (Abstract and Paragraph [0006]), the hemostatic device comprising: a first hemostatic member (one of the convex portions 153, see Fig. 12B, Paragraph [0087]), a second hemostatic member (a second convex portion 153, see Fig 12B, Paragraph [0087]), and a third hemostatic member (a third convex portion 153, see Fig. 12B, Paragraph [0087]); a support member (flexible holder 51, see Fig. 1, Paragraph [0047]; where Figs. 12A-12B are an embodiment of the inflation portion 15 with the remainder of the device being the same, Paragraph [0087]); and an operation member (inflation tube 81) configured to operate each of the first hemostatic member, the second hemostatic member, and the third hemostatic member in a radial direction (convex portions 153 expand by inflation through the tube 81 with a syringe, Paragraph [0060], [0087]).  
Regarding claim 14, Kimura discloses the hemostatic device according to claim 13, wherein each of the first hemostatic member, the second hemostatic member, and the third hemostatic member is formed in a substantially spherical shape (convex portions 153 has a spherical shape, see Fig. 12B, Paragraph [0087]).  

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spenciner (US2015/0088198). 
Regarding claim 13, Spenciner discloses a hemostatic device configured to perform hemostasis on a puncture site of a subject (the assembly is for anchoring a graft or tissue adjacent a bone, see Abstract; where the assembly would be capable of performing hemostasis by securing the anchors at the puncture site and then enclosing the anchors on the wound site), the hemostatic device comprising: a first hemostatic member (one of the anchors 24/324, see Fig. 1 and 8A-8C), a second hemostatic member (one of the anchors 24/324, see Fig. 1 and 8A-8C), and a third hemostatic member (one of the anchors 24/324, see Fig. 1 and 8A-8C); a support member (graft, graft is attached to the main suture strand 14 for the assembly to secure the graft to bone, therefore the graft supports the anchors by the tension of the main suture strand 14, Paragraphs [0022] and [0023]); and an operation member (main suture strand 14) configured to operate each of the first hemostatic member, the second hemostatic member, and the third hemostatic member in a radial direction (the anchors go from a linear arrangement as shown in Fig. 6 and described in Paragraph [0022] and are moved toward an a configuration that is expanded radially outward from the linear arrangement as shown in Fig. 1 by the main suture strand 14 as described in Paragraph [0022]).  
Regarding claim 14, Spenciner discloses the hemostatic device according to claim 13, wherein each of the first hemostatic member, the second hemostatic member, and the third hemostatic member is formed in a substantially spherical shape (Paragraph [0030]).  
Regarding claim 15, Spenciner discloses the hemostatic device according to claim 13, wherein the support member is a bent plate-shaped member (graft is interpreted as a bent-plate shaped member, see embodiment of Figs. 8A-8C for drawing of the graft 320 which shows a plate/flat shape with bent corners) which supports the first hemostatic member, the second hemostatic member, and the third hemostatic member (graft is attached to the main suture strand 14 for the assembly to secure the graft to bone, therefore the graft supports the anchors by the tension of the main suture strand 14, Paragraph [0022]); and wherein the operation member is a string-shaped operation member (main suture strand 14 is a flexible strand and is interpreted as string shaped), each of the first hemostatic member, the second hemostatic member, and the third hemostatic member being connected to the string-shaped operation member (see Fig. 1), and when the string-shaped operation member is pulled, each of the first hemostatic member, the second hemostatic member, and the third hemostatic member moving toward each other (the anchors 24 move toward each other in a coplanar configuration by tensile force on the main suture strand 14, Paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aghion (US2008/0221504). 
Regarding claim 3, as Aghion shows an outer member of the device (see annotated Fig. 1, where the outermost lines are interpreted as the “arm”), wherein Aghion further teaches the rollers can be combined with a mechanical assembly configured to move the rollers inwards and outwards in Paragraph [0024] and can be on springs so they can be pinched inward to close in Paragraph [0032], the teachings of Aghion are considered to encompass or at least make obvious an arm portion configured to pinch the skin from an outer side of the rotatable roller as claimed.  It is noted that the arm of Aghion would operate in a similar manner to the arm 90 instantly disclosed (see Figure 9 and Paragraph [0063]).

    PNG
    media_image1.png
    361
    581
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (WO2017/165108) in view of Cohen (US2013/0237866).
Regarding claim 9, Morrison discloses the hemostatic device according to claim 8.  Morrison is silent to the projection portion as attachable and detachable from the securing unit. Cohen in the same field of endeavor teaches a hemostasis device (see abstract) with a strap having a pad 136 that is removably attached (Paragraph [0114]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Morrison to have the projection portion be attachable and detachable as taught by Cohen in order to provide optional use of the component (Paragraph [0114]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771